Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the improvement" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the improvement" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (9,504,416) in view of Perraut et al. (US 2019/0038147).
Regarding claims 1 and 9, Young et al. disclose In a motor vehicle seat system comprising a motor vehicle seat 10, in particular a driver's seat, the motor vehicle seat comprising: a plurality of bubbles 28a-28e (figure 2) that are fillable with fluid, a controller 24, a line (hose, col. 6, line 26) system which is connected to the bubbles and comprises lines leading to the bubbles, by means of which lines the bubbles can be filled with the fluid or emptied of the fluid according to the commands from the controller: and at least one of a massage system (col. 6, lines 40-47) and a seat adjustment system (col. 6, lines 19-24), each of which comprises a portion of the bubbles, wherein for the massage system the bubbles comprise first bubbles which are arranged at least in the backrest 28b and the seat part of the motor vehicle seat, and for the seat adjustment system the bubbles comprise second bubbles 28c, 28d which are arranged in the region of the side flanges of the seat part and/or backrest or in the region of the lumbar support or head support, 460852-007u1-ptr-060822-1PATENTApplication No. 16696273Customer No. 22870Art Unit 3636Docket No. 60852.007U1wherein the improvement comprises the controller being configured to output a corresponding haptic warning (col. 6, lines 35-47) or information signal when a predefined event occurs in order to inform a vehicle occupant that a particular event has occurred, by the controller being designed to apply a predefined fluid filling or emptying pattern to at least one of the in order to thus haptically indicate the warning or information signal to the vehicle occupant.
However, Young et al. fail to disclose the massage system the bubbles comprise first bubbles which are arranged at least in the backrest 28b and the seat part of the motor vehicle seat in a two-column arrangement (R1, R2) on either side of the spine contact region (M1) of the backrest or in two columns (R3, R4) beneath the thigh contact region or beneath the contact region of the hip bones.
Instead, Perraut et al. disclose the bubbles comprise first bubbles 32 which are arranged at least in the backrest and the seat part of the motor vehicle seat in a two-column arrangement (R1, R2) on either side of the spine contact region (M1) of the backrest or in two columns (R3, R4) beneath the thigh contact region or beneath the contact region of the hip bones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Perraut et al. and use two column arrangement in the invention of Young et al. because it provides efficient support with low cost. 
Regarding claims 6 and 11, Young et al. disclose at least one pressure accumulator 14 which is connected to the line system or can be switched to the line system by the controller 24, so that it can accelerate the process of filling the bubbles 12a-12e when the predefined event occurs.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Perraut et al. as applied to claim 1 above and further in view of Ogiso et al. (US 2018/0147964).
Regarding claim 5, Ogiso et al. disclose at least one additional bubble 48 arranged in the spine contact region 26, which additional bubble is neither a massage nor a seat adjustment bubble and is also connected to a line system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ogiso et al. and use an additional bubble in the center in the inventio of Young et al. as modified in order to prevent damages.
Young et al. as modified with Perraut et al. further disclose the controller 350 or a control device independent thereof can apply a predefined filling or emptying pattern to the additional bubble when a predefined event occurs in order to thus haptically indicate the warning or information signal to the vehicle occupant.
Claims 7-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Perraut et al. (US 2019/0038147) as applied to claim 1 above and further in view of Kiefer et al. (9,266,451).
Regarding claims 7 and 12, Kiefer et al. disclose the particular event comprises at least one of the following events: "Door not closed"; "Hood open"; "Trunk open"; "Fuel reserve"; "Occupant not wearing seat belt"; "Vehicle fault"; "Service required"; "Driver distracted"; "Handbrake activated"; "Low external temperature"; "Flat tire"; "Lane change"; "Cross traffic"; "Insufficient distance"; "Exit from the vehicle"; "Left turn"; "Vehicle collision"; "Destination reached"; "Road block ahead"; "Traffic jam ahead"; "Driver decision required"; "Light fault"; and "Pedestrian (col. 3, lines 52-67) ".
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kiefer et al. and use any event in the invention of Young et al. to provide safety with low cost. 
Regarding claims 8 and 13, Young et al. as modified further disclose a method for operating a motor vehicle seat system according to claim 7, wherein the controller causes the filling or emptying of one or more of the bubbles in the case of the event: "Door not closed" a bubble (21) arranged in a side flange of the motor vehicle seat (1), in particular in a side flange facing the non-closed door, in particular in the seat part (13) of said seat, is filled and emptied in a pulsed manner according to a predefined pattern; "Hood open" at least one bubble (303, 403) arranged in the seat part (13) of the motor vehicle seat (1), at the front in the travel direction (X), in particular in the foremost position, is filled and emptied in a pulsed manner according to a predefined pattern, with in particular the two foremost bubbles (303, 403) in the travel direction (X) being filled and emptied alternately; "Trunk open" at least one, preferably two, of the bubbles (301, 401) arranged in the seat part (13) of the motor vehicle seat (1) at the rear in the travel direction (X) and at least one, preferably two, bubbles (104, 204) arranged in the backrest (11) are filled and emptied alternately; "Fuel reserve" at least one, preferably two, bubbles (302, 402) arranged in the seat part (13) of the motor vehicle seat (1), in particular arranged centrally with respect to the travel direction (X), are filled and emptied in a pulsed manner, in particular rapidly, when a motor vehicle is started up and/or shut off; "Occupant not wearing seat belt" at least one bubble (201) arranged in the shoulder region of the backrest of the motor vehicle seat (1) and/or at least one bubble (301) arranged in the region of the belt buckle on the seat part (13) of the motor vehicle seat (1) are filled and emptied in a pulsed manner and/or a bubble (301, 401) arranged in the seat part (13), in particular at the rear in the travel direction (X), and/or a bubble (105, 205) arranged in the backrest (11) of the motor vehicle seat (1) is filled and emptied in a pulsed manner, the bubble (105, 205, 301, 401) filled in a pulsed manner being associated with the seat in a motor vehicle on which a person is sitting without wearing a seat belt; "Vehicle fault" or "Driver distracted" a bubble (30, 31) arranged in the spine region (M1) of the backrest (11) is filled and emptied in a pulsed manner, with in particular the bubble (30, 31) initially being pulsed at a low intensity, and later at a higher intensity, in the case of event; "Service required" at least one bubble (101-103; 201-203) arranged in the backrest (11), in particular in the central and/or upper region of the backrest (11), is filled and emptied in a pulsed manner, in particular slowly, when a vehicle is started up and/or shut off; "Handbrake activated" at least one bubble (303) arranged in the seat part (13) so as to face the center of the vehicle and/or a bubble (105) arranged in the backrest (11) so as to face the center of the vehicle is filled and emptied in a pulsed manner; "Low external temperature" at least two bubbles (105, 104; 205, 204) or horizontal rows of bubbles arranged one above the other in the vertical direction (Z) are filled and emptied alternately; "Flat tire" of the four bubbles (301, 303, 401, 403) arranged in the seat part (13), the one associated with a tire for which a drop in pressure has been determined is filled and emptied in a pulsed manner; "Lane change" depending on the direction of the lane change, bubbles (20, 21; 22, 23) arranged in the right-hand or left-hand side flanges of the backrest (11) and the seat part (13) or bubbles (301, 401, 103-105; 203-205) arranged in the right-hand or left-hand column in the backrest (11) and the seat part (13) are filled, in particular in a pronounced manner; "Cross traffic" the bubbles (101-103) arranged in the backrest (11) column located on the hazard side of the cross traffic are filled, in particular in a pronounced manner, "Insufficient distance" at least one bubble (303, 403) arranged in the seat part (13), in particular the foremost bubble in the travel direction (X), is filled, and subsequently bubbles arranged in the side flanges are filled, in particular in a pronounced manner; "Exit from the vehicle" at least one bubble (20, 21; 22; 23) arranged in the side flange of the motor vehicle seat (1) facing the open door of a motor vehicle is filled, in particular in a pronounced manner; "Left turn" bubbles (303, 403) arranged in the foremost horizontal row, in the travel direction (X), of the seat part (13) and an additional bubble (402) arranged on the left-hand side of the seat part (13) when viewed in the travel direction (X) are filled; "Vehicle collision" at least one bubble (303, 403) arranged in the seat part (13), in particular the foremost bubble in the travel direction (X), is filled and, simultaneously, bubbles arranged in the side flanges are filled, in particular in a pronounced manner; "Destination reached" bubbles (101-105; 201-205) arranged along at least one column (R1, R2) in the backrest (11) are filled from the bottom to the top; "Road block ahead" bubbles (101, 102; 201, 202) arranged in the upper region of the backrest (11) are filled alternately in columns; "Traffic jam ahead" bubbles (101-105; 201-205) arranged along at least one column (R1, R2) in the backrest (11) are filled from the top to the bottom; "Driver decision required" bubbles (104, 105; 204, 205) arranged in the lower region of the backrest (11) are filled alternately in columns; "Light fault" at least one, preferably two, of the bubbles (104, 204) arranged in the backrest (11) of the motor vehicle seat (1) are filled and emptied, in particular slowly, in a pulsed manner when a motor vehicle is started up and/or shut off; and "Pedestrian (col. 3, lines 52-67) " a single bubble (303) arranged in the seat part (13), in particular in the foremost horizontal row in the travel direction (X), is filled, in particular in a pronounced manner.
Claim 8 is a process claim dependent from an apparatus claim. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Since all the structural limitations are taught by references, it is inherent the invention is capable of performing similar functions (see MPEP 2112.02).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636